t c memo united_states tax_court donald walker a k a theonaleth petitioner v commissioner of internal revenue respondent docket no filed date donald walker a k a theonaleth pro_se patricia riegger for respondent memorandum opinion pajak special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 all section numbers refer to the internal_revenue_code for the taxable years in issue all rule numbers refer to the tax_court rules_of_practice and procedure this case is before the court on respondent's motion to dismiss for failure to state a claim upon which relief can be granted filed pursuant to rule and respondent's motion for a penalty under sec_6673 respondent determined deficiencies in and additions to petitioner's federal income taxes as follows additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure petitioner was employed by riverbend housing co riverbend in and riverbend paid petitioner wages of dollar_figure and dollar_figure during and respectively respondent determined that petitioner failed to report the amounts received by petitioner as reported by riverbend for the taxable years in issue respondent also determined the additions to tax set forth above respondent's determinations in the statutory notices of deficiency are presumed correct and petitioner bears the burden to disprove the determinations rule a 290_us_111 petitioner admitted that he worked for riverbend in and there is no evidence in the record that petitioner filed returns for the years in issue petitioner initially did not file a proper petition petitioner makes the statement in his amended petition that i do not have a source of 'income' for both years in issue petitioner's amended petition further states quote the declaration of independene corporation are form by men and men do have the right to disband paper of consent a must sign by my hand i am a friend to all things that live honorably and with respect eric and clearfield doctrine behold f_r c p evidence para petitioner also claims he is a non-domestic non-resident non- taxpayer petitioner makes similar contentions in his second amended petition he also asserts that the wage tax cases 82_tc_403 - connor v commissioner f d cir have no foundation we disagree as the court_of_appeals for the second circuit stated a taxpayer has no constitutional right to bring frivolous lawsuits 770_f2d_17 2d cir affg per curiam an unreported order of this court the second circuit is the court to which an appeal of this case may be taken petitioner made additional arguments which we reject suffice it to say that petitioner is not exempt from federal_income_tax 82_tc_403 payments of compensation_for services performed are income sec_61 in his amended petition and second amended petition petitioner makes tax_protester arguments that have been repeatedly rejected by this court and others as inapplicable or without merit see eg 80_tc_1111 76_tc_1027 affd 696_f2d_1234 9th cir we see no need to repeat these discussions here rule b and provides in pertinent part that the petition in a deficiency action shall contain clear and concise assignments of each and every error which the petitioner alleges to have been committed by the commissioner in the determination of the deficiency or liability and clear and concise lettered statements of the facts on which petitioner bases the assignments of error we agree with respondent that petitioner's petition amended petition and second amended petition do not allege any justiciable error with respect to respondent's determinations in the notices of deficiency and allege no justiciable facts in support of any error as required by rule b and accordingly decision will be entered for respondent we next consider respondent's motion for a penalty under sec_6673 sec_6673 provides whenever it appears to the tax_court that-- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer's position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure petitioner is no stranger to this court or to the court_of_appeals for the second circuit walker v commissioner tcmemo_1993_138 affd per curiam in an unpublished opinion 19_f3d_9 2d cir walker i walker v commissioner 52_f3d_310 2d cir affg without a published opinion an unpublished order of this court walker ii in walker i the court_of_appeals for the second circuit stated in its order that t he appeal is entirely frivolous in walker ii the second circuit stated in its mandate that petitioner was pursuing claims essentially identical to and as frivolous as those in walker i in walker ii this court decided that under sec_6673 petitioner was required to pay to the united_states a penalty of dollar_figure in walker iii the instant case we find that petitioner has instituted and maintained this action primarily for delay and that petitioner's position in this proceeding is frivolous and groundless accordingly we will grant respondent's motion for a penalty and in our decision we will require petitioner to pay to the united_states a penalty of dollar_figure we also remind petitioner that the court_of_appeals for the second circuit which did not impose a sanction in walker ii stated in that case that walker is admonished that the imposition of a mandatory sanction will almost inevitably result from any further frivolous appeals to the second circuit an appropriate order and decision will be entered
